DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 1-21 are objected to because of the following informalities:
The Applicant is advised that limitations enclosed in the parenthesis (e.g., the phrase “(or relevance value or ranking)” ) recited in claims, 1, 11 and 21 are not considered as part of the claims. It is suggested to change “a probability vector (or relevance value or ranking)”  into --a probability vector or relevance value or ranking--, respectively in these claims.
Appropriate correction is required.

Rejections - 35 USC § 112
3.       The following is a quotation of the second paragraph of 35 U.S.C. 112:

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.        Claims 1-3, 7-13 and 17-21 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for interrelating essential elements of the invention as defined by applicant(s) in the specification. See MPEP § 2172.01. 
Claims 1, 11 and 21 recite “a plurality of songs (S1, ..., Sp) made with at least a subset of the plurality of the audio stems (t1, .., tn)”. However, no functional relationship is defined between this limitation and said stern processor configured to receive said at 
Claims 2-3, 7-10, 12-13 and 17-20 are rejected based on dependency.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claims 1, 9, 11, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooker et al. (US 20170236504 A1).
	Regarding claims 1, 11 and 21, Brooker discloses a stem identification system, and a computer implemented method for practicing the system (Abstract, para. 0023), comprising: a stem database (e.g., stem library 330 in Fig. 3) configured to store a plurality of audio stems (t1, .., tn) (para. 0026-0028, 0067); a song database (note, any storage medium for storing an organized collection of structured information or data reads on a “database”) configured to store a plurality of songs (S1, ..., Sp) made with at least a subset of the plurality of the audio stems (t1, .., tn) (Fig. 3, para. 0021, 0068); and a stern processor configured to: receive an at least partially composed song (e.g., 
	Regarding claims 9 and 19, Brooker discloses: wherein the stem processor is further configured to determine at least one of the plurality of stems (t1,... tn) having a relevance value greater than a predetermined threshold (para. 0069-0070).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. in view of Jezewski (US 10303771 B1).
	Regarding claims 2-3 and 12-13, Brooker discloses: the stem processor further configured to: predict at least one stem from the stem database having a probability value above a predetermined threshold, thereby defining the at least one stem as being complementary to the predetermined number of preselected stems (para. 0069-0070).  
	Brooker does not mention explicitly: said predict uses a trained machine learning model; a machine learning processor configured to train the machine learning model 
	Jezewski discloses a trained machine learning model for predicting (or identifying or guessing) at least one feature from a plurality of selected features (e.g., words, phrases, and sentences in a given document information) having an extreme probability value (col. 5, lines 18-25; col. 13, lines 63-67; col. 17, lines 47-53; col. 19, line 57 – col. 20, line 11). The teaching of Jezewski further includes: a machine learning processor configured to train the machine learning model based on any one of (i) a measure of success of a stem, (ii) a rank order of sociometric status values corresponding to a plurality of songs including at least the stern, (iii) a plurality of stems obtained from plural songs, or any combination of (1), (ii) and (iii) (col. 12, line 45 – col. 13, line 24; col. 13, lines 44-58; col. 15, line 37 – col. 17, line 53).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jezewski’s trained machine learning model into the system of Brooker, as an intended use of the Jezewski invention, to make said prediction. Doing so would allow to quickly and accurately identify or predict the insights (such as a music stem correspond to the extreme popularity of the artist and/or extreme popularity of the song) in a document on the basis of insight probability assessment (Jezewski, col. 5, lines 18-25; col. 13, lines 63-67; col. 17, lines 47-53; col. 19, line 57 – col. 20, line 11). It has been held that the merely application of a known invention to a specific instance by those skilled in the art would be obvious and involve only routine skill in the art.
s 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al.
	Regarding claims 7-8 and 17-18, Brooker renders it obvious that: wherein at least one of the pre-selected stems is not in the stem database or is already in the stem database (para. 0077-0078).  
	
Allowable Subject Matter
10.	Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcome the rejection set forth in sections 3-4 above in this Office Action.

Reasons for Allowance
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 4-6 and 14-16 is the inclusion of the limitation that:

    PNG
    media_image1.png
    377
    725
    media_image1.png
    Greyscale

It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 10 and 20 is the inclusion of the limitation that:

    PNG
    media_image2.png
    375
    729
    media_image2.png
    Greyscale



Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837